Order entered December 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00590-CR
                               No. 05-20-00591-CR

                          DAMON EVANS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                     ORDER

      On May 19, 2020, appellant entered a guilty plea in each of the above

appeals. The State introduced his judicial confession and stipulation of evidence in

support of each guilty plea as State’s Exhibit 1, and the reporter’s record states

these documents were admitted but retained in the court’s file. On October 28,

2020, we granted appellant’s request for a supplemental clerk’s record with

appellant’s judicial confessions. On December 21, 2020, a supplemental clerk’s
record was filed in each case containing appellant’s plea bargain agreements, but

not the judicial confessions and stipulations of evidence.

      We ORDER the trial court to hold a hearing to determine the status of

State’s Exhibit 1 (appellant’s judicial confession and stipulation of evidence in

each case). Specifically, the trial court shall determine:

          • Whether State’s Exhibit 1 has been lost or destroyed;

          • If State’s Exhibit 1 has been lost or destroyed, whether the parties can
            agree on copies that accurately duplicate with reasonable certainty the
            original judicial confessions and stipulations of evidence.

      If the parties cannot agree on a copy, the trial court must then determine

what constitutes an accurate copy of appellant’s judicial confessions and

stipulations of evidence and order that each be included in a supplemental clerk’s

record in each case. TEX. R. APP. P. 34.5(e).

      We ORDER the trial court to transmit a record containing its written

findings of fact, any orders, and any supporting documentation to this Court within

THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; Dallas County District

Clerk Felicia Pitre; Official Court Reporter Mary Snider, Criminal District Court

No. 2; and counsel for the parties.
      We ABATE the appeals to allow the trial court to comply with this

order. The appeals shall be reinstated when the findings or supplemental clerk’s

records are received or at such other time as the Court deems appropriate.



                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE